CHRIS DANIEL              01-15-00417-CR

                                HARRIS COUNTY DISTRICT CLERK
             9J
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
April 28, 2015                                                             HOUSTON, TEXAS
                                                                       5/4/2015 3:40:11 PM
DAUCIE SCHINDLER                                                       CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                             Clerk
1201 FRANKLIN, 13™ FL
HOUSTON, TX 77002

Defendant’s Name: TRAVIS M. EDWARDS

Cause No: 1443321

Court:   338™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 4/23/15
Sentence Imposed Date: 4/23/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DAUCIE SCHINDLER



Sincerely,
                     _
S.tocS&S,
S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    L MILLS (DELIVERED VIA E-MAIL)

    LAVEARN IVEY

This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                         Cause No
                                                                           •1353154 |tJtJ3sa ij
                                                   THE STATE OF TEXAS                                               1/u
                                             .A/K/A/          CJ   I' C;   T\\ ,                              i/7
                                                                                                       Is     1/



                            -   _                   Harris County, Texas       _
                                             Court / County Criminal Court at Law No.



                                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On mV f (         d
              o. Q Cl                i_S~"
                                    (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
   “'gt MOVES to withdraw.
        ADVISES the court that he will CONTINUE to represent the defendant on appeal.


Date                                                               Attorney (Signature)

"'TroucS                        Eriv>ijqrc/.C
Defendant (Printed       name)                                     Attorney (Printed name)
               FILED
                Chris Daniel                                       State Bar Number
                   District Clerk

                   APR 23 2015                                     Address
         Time:.
                      Harris County, Texas

                           Deputy                                  Telephone Number
The defendant (check all that apply):
          REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
         appellate counsel to represent him.
    dlÿASKS the Court to ORDER that a free record be provided to him.
         ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

   •'7                   £
Defendant (Signature)                                              Delendant’s Printed name
SWORN TO AND SUBSCRIBED BEFORE ME ON                                               ft W7_/5*5~
By Deputy District Clerk of Harris County, Texas
                                                                                         *9
C:\Users\jennifer.green\Desktop\EDWARDS NOA.docx         Page I ol'3                               06/01/06
                                                          ORDER

           On                            the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
        *ÿIS indigent for the purpose of
                  yrfemgjoying counsel
                                for a clerk’s and court reporter’s record.
                                    counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraw      iqÿLAgÿÿ/ DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                    The COllRT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $               £
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:                      oM'Z3i   ©•
   THE STATE

    v.
“Tv\TCLV(S      fV)
                      OF   TEXAS



                      , Defendant

                TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT
   I, judge of the trial court, certify this criminal case:


         &
                                                                  Cause No
                                                                                   1 4433 20-.


                                                                                  IN THI        DISTRICT COURT

                                                                                  COUNTY CRIMINAL COURT AT LAW NO.

                                                                                  HARRIS COUNTY, TEXAS




                 is not a plea-bargain case, and the defendant has the right of appeal, [or]
                                                                                                               OF   APPEAL*



                 is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                                                                                                                                        _   „




                                                                                                                                                 f\l



                 not withdrawn or waived, and the defendant has the right of appeal, [or]
         1~~1    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                 right of appeal, [or]
                 is aÿlea-bwgain case, and the defendant has NO right of appeal, [or]
                       defendanthas waivecÿfle righl of appeal.

                                                                                                    Jime:
                                                                                                              iP!t >3 2015
   Judge                                                                     Date Signed             x                  "11*.   Texas   ~
                                                                                                                    Oaputy"


   I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
   this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
   Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
   appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
   petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
   appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
   communication, of any change in the address at which I am currently living or any change in my current prison
   unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
   change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


                                                                                                                                        4
   Defendant                                                                 Defendant's Counsel

   Mailing Address:                                                          State Bar of Texas ID number:
                                                                                                   Px 0« fio)C
                                                                                                                       UoOG_
   Telephone number:                                                         Mailing Address:

   Fax number (if any):                                                      Telephone number:
                                                                             Fax number (if any):

   * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
   right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
   which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
   prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
   and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
   25.2(a)(2).
                 APPEAL CARD
                                                       &
                      U'&'&                Cause No.       ,
                                           4
                      The State of Texas
                             Vs
     £dujf&m

Date Notice
Of Appeal:   .
                                           _
Presentation:

Judgment:
                                       _
                                    Vol.

                                    Vol.
                                               Pg..

                                               Pg..

Judge Presiding.
Court Reporter.        L yvuuÿ
Court Reporter_
Court Reporter_

Attorney
on Trial            AuMS&xxjge
Attorney
on Appeal.

                 Appointed


Offense

Jury Trial            Yes       No

Punishment
Assessed   _            3oHr-
             _ /35‘3/5Vv-/W5f2’_
Companion Cases
(If Known)

Amount of
Appeal Bond.

Appellant
Confined:             Yes   *'/No                     <0
Date Submitted
To Appeal Section.

Deputy Clerk.